Exhibit 10(iii)(n)

OMNIBUS EQUITY PLANS 409A AMENDMENT

WHEREAS, the Company’s 1989 Omnibus Stock and Incentive Plan; the Company’s 2000
Omnibus Stock and Incentive Plan; the Company’s 2002 Omnibus Stock and Incentive
Plan; and the Company’s 2007 Omnibus Stock and Incentive Plan (collectively, the
“Omnibus Plans”) provide that the Committee shall have the authority to, among
other things, impose limitations, restrictions and conditions upon awards
granted under the Omnibus Plans, adopt, amend and rescind administrative
guidelines and other rules and regulations relating to the Omnibus Plans, and
make all other determinations and take all other actions deemed necessary or
advisable for the implementation and administration of the Omnibus Plans and any
award granted under the Omnibus Plans; and

WHEREAS, the Human Resources Committee (the “Committee”) of the Board of
Directors of Whirlpool Corporation (the “Company”) has previously delegated
authority to the Senior Vice President of Global Human Resources to amend its
compensation plans and arrangements from time to time to the extent necessary or
appropriate to conform those plans and arrangements to new legal requirements
affecting those plans and arrangements, including, but not limited to
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”);

WHEREAS awards granted under the Omnibus Plans provide that the Committee has
the authority to amend such awards.

NOW THEREFORE BE IT RESOLVED that all awards which constitute deferred
compensation subject to Section 409A which have been granted under the Omnibus
Plans (including programs pursuant to which awards were granted under the
Omnibus Plans) shall be administered in accordance with the following rules and
regulations:

Section 409A Rules/Regulations.

 

  (a) The Committee shall undertake to administer, interpret, and construe each
Award in a manner that does not result in the imposition on the Participant of
any additional tax, penalty, or interest under Section 409A of the Code. The
preceding provision, however, shall not be construed as a guarantee by the
Company of any particular tax effect to a Participant under any Award. The
Company shall not be liable to a Participant for any payment made under any
Award that is determined to result in an additional tax, penalty, or interest
under Section 409A of the Code, nor for reporting in good faith any payment made
under any Award as an amount includible in gross income under Section 409A of
the Code.

 

  (b) “Termination of employment,” “resignation,” or words of similar import, as
used in the Omnibus Plans or any Award granted thereunder means, for purposes of
any payments under any Award that are payments of deferred compensation subject
to Section 409A of the Code, the Participant’s “separation from service” as
defined in Section 409A of the Code.



--------------------------------------------------------------------------------

  (c) To the extent any payment or settlement that is a payment of deferred
compensation subject to Section 409A of the Code is contingent upon a “change in
control,” such payment or settlement shall only occur if the event giving rise
to the change in control would also constitute a change in ownership or
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company, within the meaning of Section 409A of the
Code. The vesting of any Award shall not be affected by the preceding sentence.

 

  (d) If a payment obligation under any Award arises on account of the
Participant’s separation from service while the Participant is a “specified
employee” (as determined under the Whirlpool Corporation Specified Employee
Policy), any payment of “deferred compensation” (as defined under Treasury
Regulation Section 1.409A-1(b)(1), after giving effect to the exemptions in
Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled
to be paid within six (6) months after such separation from service shall accrue
without interest and shall be paid within 15 days after the end of the six-month
period beginning on the date of such separation from service or, if earlier,
within 15 days after his or her death.

RESOLVED FURTHER THAT each Award granted under the Omnibus Plans which
constitutes deferred compensation subject to Section 409A is hereby amended to
include the provisions set forth in the above Resolution.

 

WHIRLPOOL CORPORATION By:  

/s/    David A. Binkley

Name:   David A. Binkley Title:   Senior Vice President   Global Human Resources
Date:  

December 19, 2008